Citation Nr: 1529080	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to a service-connected lumbar spine disorder.  

2.  Entitlement to service connection for constipation, claimed as loss of bowel function, to include as secondary to a service-connected lumbar spine disorder.  

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine for the period prior to February 28, 2011, and in excess of 20 percent therefrom.  

4.  Entitlement to a rating in excess of 30 percent for DDD and arthritis of the cervical spine.  

5.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy (PN) of the left upper extremity (LUE), to include the shoulder, arm, hand and fingers.  

6.  Entitlement to an initial rating in excess of 20 percent for PN of the left lower extremity (LLE), to include the hip, buttocks, and foot.  

7.  Entitlement to an initial rating in excess of 20 percent for loss of bladder control.  

8.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  

9.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from February 1971 to June 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript of that hearing is of record.  

The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU), effective March 29, 2004, and SMC based on the loss of use of a creative organ, effective March 11, 2009.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to a rating in excess of 40 percent for DDD of the lumbar spine for the period prior to February 28, 2011, and in excess of 20 percent thereafter; entitlement to a rating in excess of 30 percent for DDD of the cervical spine; entitlement to an initial rating in excess of 30 percent for PN of the LUE; entitlement to an initial rating in excess of 20 percent for PN of the LLE; and entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  HTN was not manifest during service, was not manifest within one year of separation, and the current diagnosis of HTN is not attributable to service or to a service-connected disorder, to include DDD of the lumbar spine.  

2.  The medical evidence shows that the medications used to treat the Veteran's service-connected DDD of the lumbar spine are the cause of the Veteran's constipation.  

3.  For the period from January 21, 2009, to April 15, 2015, residuals of loss of bladder control included urinary urgency and frequency of daytime voiding (every 2 to 3 hours and nocturia of 2 times per night).  

4.  From April 16, 2015, residuals of loss of bladder control include urinary urgency and frequency of voiding (5-6 times per night and the wearing of absorbent materials which must be changed 2 to 4 times per day).  

5.  Throughout the initial rating period, ED has been productive of a loss of erectile power, but no deformity of the penis.  


CONCLUSIONS OF LAW

1.  HTN was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; HTN is not causally related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for secondary service connection for constipation have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).  

3.  The criteria for an initial disability rating in excess of 20 percent for loss of bladder control for the period from January 21, 2009, to April 15, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7542 (2014).  

4.  The criteria for an initial 40 percent rating, but no higher, for loss of bladder control are met, effective April 16, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, DC 7542 (2014).  

5.  The criteria for an initial compensable rating for ED have not been met or more nearly approximated at any time during the initial rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, DC 7599-7522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's secondary service connection claim for constipation, the Board notes at the outset that because this decision grants the benefit in full, no discussion of VA's duties to notify and assist is required with respect to that issue.  As such, the following discussion will pertain to the additional service connection claim for HTN, to include as secondary to the service-connected lumbar spine disorder, and to the claims for initial increased ratings for loss of bladder control and for ED.  In the decision below, an initial compensable rating for ED is denied.  However, the Board grants an increased rating of 40 percent for loss of bladder control from a specific date.  Because the increase in the evaluation of the Veteran's loss of bladder control does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

As noted above, VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, supra.  

In Dingess/Hartman, supra, the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim. Those five elements include: (1) the veteran status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by letters issued in March 2009, May 2009, February 2010, April 2010, July 2010 and October 2013, which, in toto, explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), service personnel records, private treatment and VA treatment records, to include numerous VA examination reports, Social Security records, and testimony from the Veteran are associated with the claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was provided a VA examination in late 2010 which addressed the etiologies of HTN and constipation.  There are also numerous examination reports reflecting that the Veteran has lost the use of his creative organ, and, as already noted, he is in receipt of SMC for this condition.  Whether he meets the criteria for additional compensation for his ED is clearly reflected by the medical records in the file.  The totality of the evidence, to include examination reports and the Veteran's 2015 testimony, also allows the Board to address the severity of symptoms associated with his service-connected loss of bladder control.  In conclusion, the Board finds that the evidence of record is sufficient for adjudicatory purposes.  The VA examination reports are especially probative since they are based on the Veteran's medical history and review of the reports reflects that the findings were reported in sufficient detail.  It is thus concluded that the Board's decision is a fully informed one as to each of the claims addressed below.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The appellant was afforded the opportunity to testify before a VLJ in St. Petersburg, Florida, in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection and also those claims for which the Veteran sought an increased rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

As VA's duties to notify and assist have been met with regards to the service connection claim for HTN and for initial increased ratings for loss of bladder control and ED, there is no prejudice to the Veteran in adjudicating that portion of the appeal.  

Service Connection - Laws and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2014) 38 C.F.R. §§ 3.303, 3.304 (2014).  

In addition, certain chronic diseases, including HTN, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  If the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014), 38 C.F.R. § 3.303(b) (2014) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under section 3.310(a) (West 2014) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  A 10 percent rating is defined as diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more that requires continuous medication for control.  
See 38 C.F.R. § 4.104, DC 7101 (2014).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2014).  

Background and Analysis
HTN and Constipation

Review of the Veteran's STRs is negative for high blood pressure readings and HTN was not diagnosed throughout his military service.  Post service private and VA records show a diagnosis of HTN from approximately 2004 forward, and numerous notations throughout that the condition was initially diagnosed in the mid-1990s.  It is noted that the Veteran underwent coronary artery bypass grafting surgery in 2009.  

When examined by VA in September 2010, it was noted that the claims file was reviewed.  The final diagnoses included coronary artery disease, HTN, and constipation.  It was noted that the Veteran's constipation had started in approximately 2003 and that he took various medications to aid bowel movement.  For his back complaints, he took morphine and hydrocodone.  

As to the Veteran's HTN, the examiner found that the Veteran exhibited normal blood pressure readings in service.  It was further noted that the Veteran said that he developed the condition in 1996.  The examiner stated that medical literature obtained from the internet does not support this type of chronic change in blood pressure from low back pain.  While the medical literature does state that the spinal condition known as ankylosing spondylitis (AS) is associated with a higher risk for cardiovascular diseases, this condition was a specific condition in which the spine fuses over time and usually has it onset when the patient was in their 20s or 30s.  The examiner further pointed out that there is no evidence that the Veteran had AS.  It was opined that is was less likely as not that the Veteran's back condition caused or aggravated his HTN.  It was opined, however, that the Veteran's medications for his back disorder, to include morphine and hydrocodone, were known to cause constipation.  Thus, it was as likely as not that the Veteran's constipation resulted due to the medications taken for his lumbar spine disorder.  

Subsequently dated private and VA records dated through 2015 are included in the file and continue to show that the Veteran has HTN, and he has testified that he continues to take medication for constipation.  It is noted that there are no medical findings contradicting the above summarized 2010 VA opinions (both for and against) regarding the etiologies of HTN and constipation.  Thus, it is concluded that the Veteran's HTN is not of service origin or related thereto on a presumptive basis and is not the result of a service-connected disorder, to include his lumbar spine condition.  Moreover, his HTN was not aggravated during service.  As noted above, the negative opinion provided by the VA examiner in 2010 was supported by medical literature and the medical evidence of record.  It is noted, however, that the evidence is convincing that the Veteran's constipation is the result of medications taken for his back disorder.  Thus, service connection is warranted for constipation.  All reasonable doubt was resolved in the Veteran's favor in making this favorable decision.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to an Initial Rating in Excess of 20 Percent
for Loss of Bladder Control

Background and Analysis

Service connection for loss of bladder control as secondary to the Veteran's lumbar spine disorder was granted upon rating determination in August 2009.  A 20 percent rating was assigned from the date of the Veteran's claim - January 21, 2009.  The 20 percent rating was primarily based on findings made by a private physician in documents dated in 2008 and 2009.  For example, in May 2008, the Veteran showed complaints of frequency at times and slow stream with nocturia times 3.  In a March 2009 report, the private physician opined that the Veteran's impotence, ED, loss of bladder control, and anemia were the result of the Veteran's lumbar and cervical spine disorders.  When examined by VA in April 2009, the Veteran showed symptoms of urinary urgency and frequency of daytime of every two to three hours and nocturia of two times per night.  

Subsequently dated private and VA records reflect treatment for various conditions, to include, on occasion, his urinary problems.  A VA record from June 2010, for example, notes "on and off" urinary complaints.  At the April 16, 2015, hearing, the Veteran testified that he continued to experience urinary urgency and frequency of voiding (five to six times per night and the wearing of absorbent materials which had to be changed two to four times per day).  

Urinary incontinence, contemplated by DC 7542, is rated as voiding dysfunction.  A 20 percent rating is warranted for such that requires the wearing of absorbent materials which must be changed less than two times each day; a 40 percent rating is warranted for such that requires the wearing of absorbent materials which must be changes two to four times each day; and a 60 percent rating is warranted for such that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times each day.  38 C.F.R. § 4.115, DC 7542 (2014).  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his loss of bladder control, and whether such warrant a higher rating.  In this case, the competent medical evidence offering detailed specific information pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent, prior to April 16, 2015, for his service-connected loss of bladder control.  Prior to April 2015, it was not shown that it was necessary to change absorbent materials two to four times per day.  However, he is entitled to an initial 40 percent rating for the same, and no higher, since April 16, 2015.  This is the date of the hearing where the Veteran testified as to increased symptomatology which meets the criteria for a rating of 40 percent.  The use of an appliance or need to change absorbent materials more than four times per day, required for assignment of a 60 percent rating, has not been shown.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert, supra.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria fully contemplate the Veteran's disability which includes symptoms such as urinary frequency and nocturia, and the use of absorbent materials, as reported by the Veteran and recorded during VA examination and private and VA treatment and assessment. Referral for consideration of an extraschedular rating is not warranted.  

Entitlement to an Initial Compensable Rating for ED  

Service connection for ED was granted by rating decision in August 2009 and an initial noncompensable evaluation was assigned, effective March 11, 2009.  Also, SMC is in effect from this date for loss of use of a creative organ.  

ED has been rated pursuant to 38 C.F.R. § 4.115b, DC 7522.  Under DC 7522 deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to SMC under 38 C.F.R. §§ 4.115b, 3.350 (2014).  However, in every instance where the schedule does not provide a zero percent rating for a DC, a zero percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).  

The Board finds that the Veteran's ED has not been compensably disabling at any time during the initial period on appeal.  Private records in 2009 reflect that although he took Viagra, he was unable to maintain an erection for penetration.  No deformity of the penis was reported.  Subsequently dated records primarily reflect treatment for other conditions.  At the 2015 hearing, when discussing his ED and penile deformity, the Veteran said that he was unable to achieve or maintain an erection in spite of the use of oral medications.  It was claimed that he had a "penile deformity" and that the record included a statement indicating such.  However, review of the record does not reflect such a deformity of the penis.  As the evidence fails to reflect penile deformity, to include masses or tenderness, the criteria of DC 7522, which specifically call for a 20 percent rating only where loss of erectile power and deformity of the penis are both present, are not met.  

As the Veteran does not have a penis deformity, entitlement to a compensable ratting cannot be awarded. The Board notes, however, that the Veteran is receiving SMC under 38 C.F.R. § 3.350(a) (2014), pursuant to 38 U.S.C.A. § 1115(k) (West 2014), for the loss of use of a creative organ.  Thus, while a compensable schedular rating is not warranted, additional compensation for the claimed disability is nonetheless being afforded.  

Accordingly, the Board concludes that the Veteran's ED has not been compensably disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014).  

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry as noted earlier.  
See Thun, supra.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include a higher (10 percent) rating where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to service connection for HTN, to include as secondary to a service-connected lumbar spine disorder, is denied.  

Entitlement to service connection for constipation is granted.  

Entitlement to an initial rating in excess of 20 percent for loss of bladder control from January, 21, 2009, to April 15, 2015, is denied.  

Entitlement to an initial rating of 40 percent for loss of bladder control is granted, effective April 16, 2015, subject to the laws and regulations controlling the award of monetary benefits.  

An initial compensable rating for ED is denied.  


REMAND

It is also claimed that increased ratings are warranted for DDD of the lumbar spine and DDD of the cervical spine with arthritis.  Moreover, it is claimed that increased ratings should be granted for PN of the left upper and lower extremities.  

The evidence of record includes VA orthopedic examinations in April 2009 and February 2011.  Subsequently dated private and VA records have indicated continued treatment for chronic pain in the lower back, knees, shoulders, and neck.  Treatment has included viscosupplementation injections for pain in numerous joints.  The Veteran underwent extensive VA evaluation for PN of the upper and lower extremities in January 2015.  

At the April 2015 personal hearing, the Veteran testified that symptoms associated with his DDD of the lumbar and cervical spine had increased in severity.  He felt that the record should show that he had had incapacitating episodes that would warrant increased ratings.  Moreover, he vehemently stated his dissatisfaction with the January 2015 VA PN examination noting that he had on a sling on the LUE at the time of the exam and never took it off when being evaluated.  Thus, it was impossible to have accomplished some of the LUE movements that the examiner attributed to him on the report.  In additional statements of record, the Veteran expressed that the examiner failed to note on the report his various complaints to include numbness and weakness in the upper extremities.  Moreover, the examiner failed to note that he wore knee braces and used a cane for ambulation.  

The Board finds that as to the spine disorders and PN of the left upper and lower extremities, there is suggestion that some of the most recent VA findings may not be accurate and are unreliable.  As these medical findings are highly probative in determining whether increased ratings should be assigned, an additional PN examination will be requested.  See 38 C.F.R. § 3.159, 3.326, 3.327 (2014).  Moreover, as the Veteran's continues to exhibit significant symptoms associated with his lumbar and cervical spines, and as he asserts that current manifestations warrant increased ratings as to these disorders, due to worsening symptoms, the Board's finds that a contemporaneous and thorough VA examination would also be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)  

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for VA examination(s) by examiner(s) with appropriate expertise, to determine the current severity and all orthopedic and neurologic manifestations of his service-connected DDD of the lumbar spine and DDD and arthritis of the cervical spine, as well as PN of the left upper and lower extremities.  The claims file should be made available to and reviewed by the examiner(s).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including all orthopedic and neurologic residuals found to result from the service-connected disabilities.  Based on a review of the claims file and the results of the examination, the examiner(s) should address the following:

a.  The examiner(s) should describe all manifestations of the Veteran's service-connected lumbar spine DDD and cervical spine DDD and arthritis.  

b.  The examiner(s) should detail lumbar and cervical spine ranges of motion, detail any neurological findings, to include the nerves or nerve groups affected, and otherwise describe all pertinent findings and symptoms, including whether there is incapacitation due to cervical or lumbar spine disability.  

c.  The examiner(s) should also indicate if there is functional loss due to pain, weakness, excess fatigability, or incoordination associated with the lumbar and cervical spine disabilities.  The examiner(s) should inquire as to whether the Veteran experiences flare-ups as to the disabilities.  If so, to the extent possible, any additional functional loss or limitation of motion during such flare-ups should be described.  If this is not feasible, the examiner(s) must so state, and otherwise describe all pertinent findings and symptoms, including whether there is evidence of favorable or unfavorable ankylosis of the spine or any portion thereof.  

d.  The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the left upper and lower extremities. The examiner should specify whether the peripheral neuropathy of the left upper and lower extremities is mild, moderate, moderately-severe, or severe. 

The examiner should report whether there is complete paralysis in the left upper extremity with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. 

The examiner should report whether there is complete paralysis in the left lower extremity with foot drop and/or a loss of movement or weakened movement below the knee and in the foot and ankle.

e.  With regard to any neurological disability resulting from the service-connected disabilities, specify the nerve(s) affected, together with the degree of paralysis caused by service-connected lumbar or cervical spine disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  

f.  Complete explanations should be provided for all opinions rendered.  

3.  Schedule the Veteran for an examination for housebound status or permanent need for regular aid and attendance.  

4.  Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  Then readjudicate the matters of entitlement to a rating in excess of 40 percent for DDD of the lumbar spine for the period prior to February 28, 2011, and in excess of 20 percent therefrom; entitlement to a rating in excess of 30 percent for DDD and arthritis of the cervical spine; entitlement to an initial rating in excess of 30 percent for PN of the LUE; entitlement to an initial rating in excess of 20 percent for PN of the LLE; and entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since last considered.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


